Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed on September 9, 2020, the applicant has submitted an amendment filed on December 9, 2020. Amending claims 1, 2, and 9, and adding new claims 13.
Response to Arguments
Applicant’s arguments, see pages 8-9 of the remarks, filed on December 9, 2020, with respect to claims 1-5 and 7-11 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1-5 and 7-11has been withdrawn. 
Applicant’s arguments, see pages 9-10, filed on December 9, 2020, with respect to the rejection(s) of claims 1-3, 6 and 8 under 35 USC 103 have been fully considered and are persuasive (As applicant properly points out, regarding independent claim 1, in the above-identified pages, that Yoon does not disclose “image feature recognition and segmentation is integrated into the artificial neural network itself for tooth identification, and anomaly detection and diagnosis is performed by the artificial neural network without segmentation being applied or determination of any parameters or image features via heuristic methods.”).  Therefore, the rejection has been withdrawn.  Please note, this newly added limitation does not exist in the newly added claim 13. 
Amended claim 1 no longer has issues under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Amended claims 1 and 9 no longer have issues under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner’s Note
Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon, et al. (5,742,700) in view of Xue, et al. (2019/0180443 A1) and Golay (US 2018/0039733 A1).
labeling, tagging, and/or recognition of abnormalities in dentition, caries and/or cavities (See for example, items 136-140, in Fig. 3D; and col. 8, line 51 – col. 9, line 27; and Fig. 4).  While Yoon discloses a feed-forward network in the neural network classifier (See for example, Fig. 3D), Yoon does not expressly call for the above crossed-out limitation during the training phase. However, Xue, et al. (See for example, paragraph 0053 and 0056) teach this feature. Before the effective filing date of the claimed .
Allowable Subject Matter
12. 	Claims 1-12 are allowed.
13. 	The following is a statement of reasons for the indication of allowable subject matter:  the prior art of Xue, et al. and Yoon, et al. do not disclose or fairly suggest image feature recognition and segmentation is integrated into the artificial neural network itself for tooth identification, and .
Conclusion
14. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL G MARIAM/Primary Examiner, Art Unit 2665